Citation Nr: 1616583	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to service connection for a bilateral shoulder disability, to include arthritis, bursitis, and rotator cuff injury.


WITNESSES AT HEARING ON APPEAL

The Veteran and L. H., RN


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1957 to March 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is currently held by the RO in Roanoke, Virginia. 

In September 2011, the Veteran and a registered nurse testified at a Board video-conference hearing before the undersigned.  A copy of the transcript is of record. 

This matter was previously reopened and remanded by the Board in February 2013.  At that time, the Veteran was represented by an agent.  In a March 2013 letter, the RO informed the Veteran that his agent is no longer acting as a representative.  The Veteran has not appointed a new representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The right shoulder cyst and bursitis diagnosed in 1972 resolved prior to the Veteran's claim and the Veteran has not manifested chronic bursitis or a rotator cuff injury in either shoulder during the pendency of the claim. 

2.  The Veteran's current bilateral shoulder disability - degenerative arthritis - was not present during service, did not manifest within one year of the Veteran's discharge from service, and is not related to any incident of service.




CONCLUSION OF LAW

Service connection for bilateral shoulder disability, diagnosed as degenerative arthritis, is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2010 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA's duty to assist the veteran in developing the facts and evidence pertinent to a claim is not a one-way street, however, and the veteran has a responsibility to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, VA has obtained available records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran stated at the September 2011 Board hearing that he received a June 2011 letter from St. Louis informing him his service treatment records had been destroyed in a fire.  There is no evidence in the claims file of a letter regarding these records.  Moreover, the Veteran's service treatment records have been associated with the file and date stamps on the records indicate they were received by VA in March 1959.  A May 1959 rating decision also indicates the Veteran's service treatment records were reviewed; therefore, it appears they have been associated with his claims file since shortly after his March 1959 discharge from service.  Thus, the Board finds that VA has met its duty to obtain service treatment records.

In addition, VA has a duty to assist the Veteran in obtaining private medical records.  At the September 2011 Board hearing, the Veteran referenced outstanding medical records from two physicians - Dr. A. B. and Dr. B.  VA sent a March 2013 letter asking the Veteran to supply these records or authorize VA to retrieve them.  The Veteran did not send additional records or sign an authorization.  VA has done its part to develop the evidence with respect to the Veteran's claim; any failure to obtain records of treatment identified by the Veteran rests with the Veteran himself.  Thus, the Board finds VA has met its duty to assist the Veteran in obtaining private medical records.

The Board also finds VA has fulfilled its duty to assist by providing the Veteran with a July 2015 VA medical examination.  This examination assessed the condition of both shoulders and provided an opinion with sufficient rationale as to the nature and etiology of any shoulder conditions.  The Board therefore finds VA has met its duty to assist the Veteran by providing an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran also was provided an opportunity to set forth his contentions during the September 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2011 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Based in part on information obtained at the hearing, the Board remanded the issue for additional development.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Finally, the Board finds that VA has complied with the Board's February 2013 remand instructions.  As described above, VA sent the Veteran a March 2013 letter requesting he submit relevant records or authorize VA to obtain them.  The Veteran did not provide additional records or an authorization.  In addition, VA scheduled the Veteran for the July 2015 VA medical examination in which the examiner diagnosed all current shoulder disabilities and their etiologies.  Thus, VA has met the requirements in the remand order.   

For these reasons, the Board finds that VA has complied with VA's notification and assistance requirements.


Legal Criteria and Analysis

The Veteran contends that service connection is warranted for right and left shoulder conditions as they originated in service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a) and includes arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In making a determination of service connection, the Board considers both lay and medical evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay statements are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  A lay person is not competent, however, to opine as to medical etiology or render medical opinions.  Barr, 21 Vet. App. at 307; see Grover v. West, 12 Vet. App. 109, 112 (1999).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Turning to the facts of the case, the Board finds that the record does establish the first element of service connection: a current disability.  Private medical records and the July 2015 VA examination diagnose the Veteran with bilateral degenerative arthritis in his shoulders.  Therefore, the record demonstrates a current disability in both shoulders.

The Board observes, however, that the Veteran's claim included bursitis and that the medical witness at the September 2011 hearing posited that the Veteran could have a rotator cuff injury.  Although the record does support a diagnosis of bilateral degenerative arthritis, the Board finds that the evidence does not support other diagnoses.  A September 1972 examination x-ray report lists a 5 millimeter cystic formation, consistent with adjacent bursitis, on the right shoulder; medical reports that follow, however, do not reference bursitis in either shoulder.  Later June 2006 and February 2010 x-rays obtained by private physician A. B. did not reflect evidence of bursitis.  Moreover, the July 2015 VA examiner explained that the evidence did not support that right shoulder bursitis noted on 1972 VA examination was a chronic condition.  Thus, the Board finds the September 1972 VA examination evidence of bursitis is not sufficiently proximate to the Veteran's 2010 claim and that bursitis resolved prior to the filing of the 2010 claim.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013). 

Similarly, the Board finds the Veteran did not manifest a rotator cuff injury throughout the claims period.  The RN testified in the September 2011 hearing that the Veteran could potentially have rotator cuff injuries that had been misdiagnosed.  Notably, the RN only reviewed the Veteran's records and talked to the Veteran over the telephone; she did not conduct a physical examination or diagnostic testing on the Veteran.  The medical record is otherwise negative for rotator cuff injury, and the July 2015 VA examination specifically tested for rotator cuff condition but only diagnosed degenerative arthritis.  Therefore, the Board places greater weight of probative value on the July 2015 VA examination findings that reflect the Veteran has not had a rotator cuff injury.  Thus, the Board finds the Veteran's bilateral degenerative arthritis is the sole shoulder condition throughout the claims period.

The Board also finds the evidence in approximate balance regarding the second element of service connection: an in-service injury or disease.  In his March 1959 separation medical self-evaluation, the Veteran denied that he experienced painful or trick shoulder but did report having swollen or painful joints (of an unspecified area).  Since separation, the Veteran has repeatedly stated that his shoulders were not injured in service but that he did experience in-service shoulder pain and soreness, treated by heat therapy (see the Veteran's November 1973 and March 2010 letters).  

The Veteran first reported in-service treatment for his left shoulder in April 1959, just after his separation from service; he later reported experiencing pain in his right as well as his left shoulder during service.  The Veteran's service treatment records list multiple backache complaints, sometimes including heat therapy or pain-relievers.  Soreness and pain in the Veteran's shoulders are not listed on the treatment notes, although one note references left side ache and another states the Veteran has right side pain.  Considered together, the Board finds this evidence to be in equipoise regarding in-service treatment for shoulder pain and soreness, and gives the Veteran the benefit of the doubt.  Thus, the Board finds the record demonstrates an in-service event related to the left shoulder.

Moving on to the final element, the Board finds the record does not establish the third element of service connection: a link between the Veteran's current shoulder disability, diagnosed as degenerative arthritis, and any incident of active duty service.  The evidence neither demonstrates a link between the Veteran's service and his bilateral shoulder disability nor shows that the disability manifested within one year of service.   
 
The Veteran has provided numerous statements connected to his bilateral shoulder condition.  Immediately after service, in March and April 1959, he reported left shoulder pain and stated this pain had been present since approximately September 1957, when he participated in rifle training during basic training.  In May 1972, the Veteran reported pain and soreness in his upper back and shoulder and in October 1973 noted stiffness and pain in and around his left shoulder blade and joint.  In August 1980, the Veteran claimed worsening of his left-shoulder disability and, in August 1984, reported experiencing a lot of pain and soreness over the past month.  Much later, in a July 2009 statement, he reported that he was again experiencing pain in his upper shoulders, which had been relatively minor for some time.  The Veteran also reported continuous pain since service and, beginning in the 2000s, the Veteran repeatedly reported that he was diagnosed with arthritis in his shoulders at a 1959 VA examination.  

The Board finds the Veteran's contemporaneous reports of physical symptoms are competent and credible.  The Board does not find credible, however, the Veteran's reports of continuous pain since service because they are not supported by the medical evidence of record.  The record contains only sporadic examinations and treatment records before the 2000s: - a 1959 examination (which found no shoulder disability); a 1972 examination (in which left shoulder symptoms were reported but only a right shoulder disability was noted); and 1973 private medical treatment following an accident.  Furthermore, even the Veteran's statements reporting symptoms are widely spaced in time.  Thus, to the extent the Veteran's statements allege he has experienced continuous symptoms of pain since service, the Board finds these statements are not credible.

With regard to the Veteran's claim regarding the 1959 VA examiner's statement, the Board finds that the Veteran is competent to recount what he was told during a medical examination; however, the Board does not find these reports credible because they contradict evidence contemporaneous to the reported diagnosis, particularly the 1959 VA examination report.  

First, the Board observes that the Veteran's statements of an arthritis diagnosis contradict his earlier statements.  In a June 1964 letter, the Veteran stated that the 1959 VA examiner did not find anything wrong.  A May 1962 letter from the Veteran likewise states that the 1959 examination and corresponding x-ray did not reveal any issues.  

In addition, the medical evidence does not support a 1959 diagnosis of a shoulder condition in either shoulder.  Immediately following service, the Veteran reported pain in his left shoulder, which he described in the April 1959 VA medical examination as the feeling of "something pulling or tight in his muscles around his shoulder and the posterior part of his chest."  The VA examiner noted that the Veteran's left shoulder appeared normal, found that he had normal motion in all directions, and reported no evidence of tenderness, muscular spasm, or discoloration.  The April 1959 x-ray report associated with this VA examination shows no evidence of bone, joint, or soft tissue pathology in the left shoulder.

The Board finds the probative value of the 1959 VA examination report and earlier Veteran statements outweigh that of the Veteran's recollections of the results decades after the VA examination, and therefore determines that the Veteran was not diagnosed with arthritis in either shoulder at the April 1959 VA examination immediately following separation.  

Even beyond this 1959 VA examination report, the medical evidence of record does not establish a diagnosis of arthritis in service or within the presumptive one-year period following service.  The Veteran's service treatment records note backache, ache in his left side, and pain on his right side.  Service treatment records do not specifically reference pain and soreness in his shoulders, and there is no record of any shoulder-disability diagnosis in service.  

The next available medical evidence after the April 1959 VA medical examination - a September 1972 VA examination - also does not diagnose arthritis, though it does diagnose a right shoulder disability.  At this examination, the Veteran reported stiffness and pain in his left shoulder, with no mention of symptoms in his right shoulder.  The examiner found the Veteran's left shoulder had no issues, which was supported by a concurrent x-ray report.  The VA examiner did diagnose a 5 millimeter (mm) cystic formation, consistent with adjacent bursitis, in the Veteran's asymptomatic right shoulder.  

Following this VA examination, an April 1975 letter from Dr. C. informs the VA that Dr. C. saw the Veteran for a routine physical in July 1969 and next saw him in January 1973 after an automobile accident which caused "considerable spasm of the paravertebral muscle group which was worse on the left side" and limited the range of motion of his left shoulder.  Dr. C. reports that the final diagnosis was "stress (sprain-strain) left shoulder girdle and back with aggravation of previous existing disorders in this area with partial recovery."  

The Board notes that the Veteran alleges in a March 2010 statement that this automobile accident took place in 1959 rather than 1973.  The Board finds the Veteran competent to report the timing of events but concludes that the report of a treating physician, based on notes from the time of treatment, is more credible than the Veteran's recollection decades after the event.  Thus, the Board finds Dr. C.'s letter regarding the accident on or around January 1973 and its effects on the Veteran to outweigh the Veteran's later statements about the event.

The record does not contain further medical treatment or examination records until the 2000s.  In June 2006, Dr. A. B. reports degenerative changes in the Veteran's lumbar spine and left shoulder joint.  X-ray reports in February 2010 extend this arthritis diagnosis to the right shoulder as well as the left; the July 2015 VA examination provides further support for these findings by likewise diagnosing degenerative arthritis in both shoulders.  

Moving beyond the conditions' treatment and diagnoses, there are only three sources that address the etiology of the Veteran's shoulder conditions: the Veteran's statements, the July 2015 VA examination, and the April 1975 letter from Dr. C.  After reviewing the evidence, the Board finds the July 2015 VA examination holds the most weight of probative value.

The Board first observes that the RN who testified at the September 2011 hearing did not provide a specific opinion as to the etiology of the Veteran's shoulder conditions.  The RN cited a previous diagnosis of bicipital tendinitis and noted that it is an overuse injury that coexists to an extent with rotator cuff tendinitis.  The RN did not go so far as to diagnose the Veteran with a rotator cuff condition or to directly link the Veteran's condition to his service: she noted that the Veteran could have sustained shoulder injuries from overuse but did not opine when that overuse occurred.  Because more than 30 years had passed between the Veteran's service and this testimony, the Board finds this is not probative to demonstrate overuse in service or to link the Veteran's service to his current condition.  

The Board notes that the RN did indicate in her testimony that Dr. A. B. had believed that it was "as likely as not that the Veteran could have sustained [the] injury he's claiming as a result of his overuse of his biceps and due to repeated trauma over time it [could] lead to the development of osteoarthritis."  Board Hearing Tr. at 4.  The record, however, does not contain such an opinion from Dr. A. B.; his records merely note that the Veteran has extensive arthritis and indicate that the Veteran injured his shoulder in service.  Such evidence is merely a recordation of the Veteran's history of injuring his shoulder in service and does not represent a probative medical conclusion by Dr. A. B.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the Board places little weight of probative value on these notations in Dr. A. B.'s treatment records.  

Next, the Veteran has provided statements linking his current bilateral shoulder arthritis to his service.  As stated above, the Board finds the Veteran's statements regarding his symptoms as he experienced them to be competent and credible.  A medical opinion as to the link between service and his condition, however, requires expert medical knowledge.  See Barr, 21 Vet. App. at 307.  The Veteran acknowledges that he is not a medical doctor but believes his education in health and wellness - including an undergraduate degree in health-physical education and recreation and a corrective therapy certification - gives his opinion some weight.  

Even accepting the Veteran's credentials as sufficient to provide a medical opinion, the Board finds these opinions are outweighed by the additional nexus evidence of record, the July 2015 VA examination.  Unlike the Veteran's nexus opinions, which rely on memory, the July 2015 VA examination provides medical evidence to support its finding and considers prior medical records, such as the April 1959 VA examination, which found no shoulder disability, and the September 1972 VA examination, which noted bursitis in the right shoulder but no condition in the left shoulder (the only shoulder for which the Veteran reported symptoms at the time of that exam).  The July 2015 VA examiner found it less likely than not that the Veteran's shoulder disabilities were incurred in service or caused by the Veteran's shoulder pain in service.  The examiner cited the lack of a chronic shoulder condition (or treatment records therefore) following service and pointed to the Veteran's age as a likely factor, considering medical literature that explained that advanced age "is one of the strongest risk factors associated with osteoarthritis."  Thus, the Board finds the July 2015 VA examination more probative than the Veteran's statements. 

Finally, with regard to the April 1975 letter from Dr. C. that reflects a diagnosis of aggravation of previously existing disorders, this diagnosis is based on the Veteran's history of having existing shoulder problems related to his service.  This statement is merely the recordation of the history as related by the Veteran, and does not represent a probative medical conclusion or opinion by the author.  LeShore, 8 Vet. App. at 409.  Notably, the physician's statement is based on the Veteran's opinion of a relationship between his shoulder condition and his service, and contradicts the two prior VA medical examinations and opinions.  The fact that the Veteran's belief regarding the existence of a nexus was transcribed by a medical professional does not transform it into competent medical evidence.  Id.; see Layno, 6 Vet. App. at 469 (finding that "in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration").  Furthermore, Dr. C. does not provide any further comment or rationale as to his statement.  The U.S. Court of Appeals for Veterans Claims (Court) has held that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Hence, this opinion holds little probative weight.

In sum, the Board places the greatest weight of probative value on the July 2015 VA examiner's opinion that concludes that the Veteran's bilateral shoulder conditions were less likely than not incurred in or caused by in-service bilateral shoulder pain.  The entirety of this opinion describes the Veteran's disability in sufficient detail, provides a thorough rationale for his conclusions, and is based on a review of the Veteran's claims file, examination and interview of the Veteran, and a review of medical literature.  See Stefl, 21 Vet. App. at 123 (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Therefore, a preponderance of the evidence is against a finding that the Veteran's degenerative arthritis was caused by or related to his reported in-service symptoms or that it manifested to a compensable degree within one year of service.  As a preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the Board must therefore conclude that entitlement to service connection for a bilateral shoulder condition is not warranted.


ORDER

Entitlement to service connection for a bilateral shoulder disability, diagnosed as degenerative arthritis, is denied.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


